Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it recites, “the cup holder”. There is a lack of antecedent basis for the claimed term. It appears the claim should be dependent on claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US Pub. 2012/0248047 A1).
Regarding claim 1, Tanabe discloses a fishing rod station, the station comprising: 
a front portion, the front portion having a first leg, a second leg (Fig. 1, legs 108, 112) and a table (Fig. 2, shelf 208); 
a rear portion, the rear portion having a first leg, a second leg (Fig. 1, legs 106, 110), and a table (Fig. 2, shelf 206); 
a middle portion, the middle portion having a upper right arm (Fig. 1, crossbar 126), a right base arm (Fig. 1, crossbar 130), an upper left arm (Fig. 1, crossbar 128), a left base arm (Fig. 1, crossbar 132), and a table (Fig. 2, shelf 204); 
the right base arm securely coupled to the first leg of the front portion and securely coupled to the first leg of the rear portion (Fig. 1, crossbar 130 is coupled to legs 106, 108); 
the left base arm securely coupled to the second leg of the front portion and securely coupled to the second leg of the rear portion (Fig. 1, crossbar 132 is coupled to legs 110, 112); 

	However, Tanabe does not disclose the table of the middle portion securely coupled to the right base arm of the middle portion and securely coupled to the left base arm of the middle portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the table to be located on the first of the front portion and first leg of the rear portion as that might be necessary to satisfy design requirements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Tanabe discloses the claimed invention except for the station being made of a plastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the station out of plastic to make it waterproof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 3, Tanabe discloses the claimed invention in addition to the table of the middle portion being a storage compartment (Shelves are known in the art to be used for storage).
Regarding claim 4, Tanabe discloses the claimed invention in addition to the storage compartment being for storing fishing tools (Shelves are known in the art to be used for storage and could additionally be used for storing fishing tools).
claim 5, Tanabe discloses the claimed invention in addition to the storage compartment being for storing a cell phone (Shelves are known in the art to be used for storage and could additionally be used for storing a cell phone).
	Regarding claim 15, Tanabe discloses the claimed invention except for the station being thirty (30) inches in height, twenty (20) inches in length and twenty (20) inches in width. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the dimensions of the station to these values as that might be the optimal configuration considering design constraints, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 16, Tanabe discloses the claimed invention except for a shape of the station being twenty (20) inches in length, twenty (20) inches in width, and twelve (12) inches in depth and further having a top, the top being thirty (30) inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the dimensions of the station to these values as that might be the optimal configuration considering design constraints, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US Pub. 2012/0248047 A1) in view of Colbert (US Pub. 2014/0332655 A1).
claim 6, Tanabe discloses the claimed invention buy does not disclose one or more legs as taught by Colbert (Fig. 1, extendable legs 114).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the station of Tanabe to include the legs of Colbert to elevate the station off the ground and provide additional stability.
Regarding claim 7, Tanabe as modified discloses the claimed invention in addition to the one or more legs being adjustable (Pg. 2, [0025], lines 3-5: “The legs 114 are also constructed to be set at a variable height using extendable locking devices 118 to adjust the length L”).
	Regarding claim 8, Tanabe as modified discloses the claimed invention except for the one or more legs being adjustable between twenty (20) inches and thirty-four (34) inches on the front portion of the station. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the dimensions of the station to these values as that might be the optimal configuration considering design constraints, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 9, Tanabe as modified discloses the claimed invention in addition to the station being level based on the adjusting of the adjustable one or more legs (If the extendable legs 114 act as the base of the station, the height or angle of the station is dependent on the configuration of the adjustable legs).

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US Pub. 2012/0248047 A1) in view of McGuff (US Pub. 5,611,170).
Regarding claim 10, Tanabe discloses the claimed invention except for at least three lamps, the three lamps being securely coupled to the table of the front portion of the station; 
and the at least three lamps being at least one color. The use of a lamp is taught by McGuff (Abstract, lines 1-2: “A fishing tackle box has a built in light for use in night fishing”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fishing rod station of Tanabe to include the light of McGuff to enable someone to see in low light conditions.
	Tanabe as modified fails to disclose the use of three lamps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include three lamps to improve visibility over using a single lamp, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Tanabe as modified discloses the claimed invention except the at least one-color being red. It would have been an obvious matter of design choice to designate the color of the light to red, since applicant has not disclosed that a red light solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any other color.
Regarding claim 12, Tanabe as modified discloses the claimed invention except
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US Pub. 2012/0248047 A1) in view of Box (US Pub. 2015/0208634 A1).
Regarding claim 13, Tanabe discloses the claimed invention except for a cup holder as taught by Box (Pg. 1, [0003], lines 4-5: “The table also includes cup holders and sliding drawers to enable storage of beverages, food items and loose articles”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to couple the cup holder of Cunningham to the rear portion of the table of Tanabe to allow someone to put a cup on the fishing rod station.
Regarding claim 14, Tanabe as modified discloses the claimed invention in addition to the cup holder having a cup (Cup holders are known in the art to hold cups).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US Pub. 2012/0248047 A1) in view of Smith (US Pub. 2013/0104781 A1).
Regarding claim 17, Tanabe discloses the claimed invention except for a bait cutting table, wherein the bait cutting table of the rear portion being hingedly coupled to the table of the rear portion as taught by Smith (Abstract, lines 1-2: “A convertible table has a modesty panel pivotally coupled to a tabletop by a hinge fixed to the tabletop”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642